 Case 2:19-bk-24804-VZ              Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                           Desc
                                     Main Document Page 1 of 26


1        Richard M. Pachulski (CA Bar No. 90073)
         Jeffrey W. Dulberg (CA Bar No. 181200)
2        Mahar S. Pagay (CA Bar No. 189289)
         PACHULSKI STANG ZIEHL & JONES LLP                                         FILED & ENTERED
3        10100 Santa Monica Blvd., 13th Floor
         Los Angeles, California 90067
4        Telephone: 310-277-6910                                                          JUN 05 2020
         Facsimile: 310-201-0760
5        Email: rpachulski@pszjlaw.com
                 jdulberg@pszjlaw.com                                                CLERK U.S. BANKRUPTCY COURT
                                                                                     Central District of California
6                mpagay@pszjlaw.com                                                  BY johnson DEPUTY CLERK


7        Counsel for Debtor and Debtor in Possession

8        Suzzanne Uhland (CA Bar No. 136852)
         Madeleine C. Parish (pro hac vice)
9        LATHAM & WATKINS LLP
         885 Third Avenue
10       New York, New York 10022
         Telephone: 212-906-1200
11       Facsimile: 212-751-4864
         Email: suzzanne.uhland@lw.com
12              madeleine.parish@lw.com

13       [Proposed] Special Corporate, Litigation, and International
         Counsel for Debtor and Debtor in Possession
14
                             UNITED STATES BANKRUPTCY COURT
15                 CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
16
                                                                          Case No.: 2:19-bk-24804-VZ
     In re:
17
     YUETING JIA 1,                                                       Chapter 11
18
                                                                          ORDER GRANTING MOTION TO
                                  Debtor.
19                                                                        CONFIRM THIRD AMENDED
                                                                          CHAPTER 11 PLAN OF
20                                                                        REORGANIZATION FOR YUETING
                                                                          JIA (DATED MARCH 17, 2020,
21                                                                        DOCKET ENTRY #464) AS
                                                                          MODIFIED
22
                                                                          Confirmation Hearing
23                                                                        Date: May 21, 2020
                                                                          Time: 9:30 a.m. (Pacific Time)
24                                                                        Place: Courtroom 1368
                                                                                 Roybal Federal Building
25                                                                               255 E. Temple Street
                                                                                 Los Angeles, California 90012
26                                                                        Judge: Hon. Vincent P. Zurzolo

27
     1
28    The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
     Marguerite Drive, Rancho Palos Verdes, CA 90275.

     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ               Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                            Desc
                                      Main Document Page 2 of 26


1               Debtor and debtor in possession, Yueting Jia (the “Debtor”), having filed and proposed the

2    Third Amended Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

3    [Docket No. 464] on March 17, 2020 (the “Third Amended Plan”) and having filed the Notice of

4    Filing of Non-Adverse Modifications to Debtor’s Third Amended Plan of Reorganization [Docket

5    No. 780] on May 20, 2020 (the “Plan Modifications”) (the Third Amended Plan, as modified by the

6    Plan Modifications and by the Post-Confirmation Hearing Order, the “Plan”);2

7               The Court, having entered on March 20, 2020 its Order (I) Granting Motion to Approve

8    Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

9    Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

10   Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief

11   [Docket No. 485] (the “Disclosure Statement Order”), pursuant to which the Court (a) approved the

12   Fourth Amended Disclosure Statement with Respect to Debtor’s Third Amended Plan of

13   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] (the “Disclosure

14   Statement”) filed in support of the Plan; (b) established notice, balloting, and voting procedures in

15   connection with soliciting votes on the Plan; (c) fixed objection deadlines to Confirmation of the Plan;

16   and (d) scheduled a hearing to consider Confirmation of the Plan;

17              Upon the submission of the Declaration of Stephenie Kjontvedt of Epiq Corporate

18   Restructuring, LLC, Re: Voting and Tabulation of Ballots Cast on the Debtor’s Third Amended Plan

19   of Reorganization Under Chapter 11 of the Bankruptcy Code, including the tabulation of the ballots

20   cast in favor of and in opposition to the Plan [Docket No. 711]; Declaration of Malhar S. Pagay

21   Regarding Voting and Tabulation of Ballots Cast on the Debtor’s Third Amended Plan of

22   Reorganization Under Chapter 11 of the Bankruptcy Code (Dated May 7, 2020) [Docket No. 712];

23   Debtor’s Omnibus Reply to: (1) Han’s San Jose Hospitality LLC’s Objection to Confirmation of

24   Chapter 11 Plan [Docket No. 714]; (2) Objection of Zhejiang Zhongtai Chuangzhan Enterprise

25   Management Co., Ltd. to Confirmation of Debtor’s Third Amended Plan of Reorganization [Docket

26   No. 716]; (3) Objection of Liuhuan Shan to Debtor’s Third Amended Plan of Reorganization Under

27   Chapter 11 of the Bankruptcy Code [Docket No. 719]; (4) Shanghai Lan Cai Asset Management Co.,

28
     2
         Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.
                                                                   2
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ             Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44         Desc
                                    Main Document Page 3 of 26


1    Ltd.’s Objection to Debtor’s Motion for Confirmation of the Third Amended Plan of Reorganization

2    Under Chapter 11 Of The Bankruptcy Code [Docket No. 723]; and (5) United States Trustee’s

3    Objection To Debtor’s Motion For Confirmation [Docket No. 735] [Docket No. 756] (the “Reply”);

4    and the declarations of Yueting Jia [Docket No. 757], Richard M. Pachulski [Docket No. 758], Adrian

5    Francis [Docket No. 759], and Terry Treemarcki [Docket No. 760], filed concurrently with the Reply;

6             The Debtor having filed on April 25, 2020 the Notice of Filing of Plan Supplement to the

7    Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code appending

8    certain documents (or forms thereof), schedules, and exhibits [Docket No. 678] (the “Plan

9    Supplement”);

10            The Debtor having filed on May 11, 2020 the Notice of Filing of Cure Schedule appending a

11   cure schedule setting forth the Cure Amount, if any, for each executory contract and unexpired lease

12   to be assumed [Docket No. 736] (the “Cure Schedule”);

13            A hearing to consider confirmation of the Plan and matters related thereto having been held

14   before this Court on May 21, 2020 (the “Confirmation Hearing”); Richard M. Pachulski of Pachulski

15   Stang Ziehl & Jones LLP, appearing on behalf of the Debtor; other appearances having been noted on

16   the record;

17            The Court, having entered on May 21, 2020, its Findings of Fact and Conclusions of Law

18   Regarding Motion to Confirm Debtor’s 3rd Amended Plan of Reorganization [Docket No. 784] and

19   Order after Plan Confirmation Hearing [Docket No. 785] (the “Post-Confirmation Hearing Order”);

20            And the Court having considered the following:

21            (a)      the Plan;

22            (b)      the Disclosure Statement and the Disclosure Statement Order;

23            (c)      the Voting Summary;

24            (d)      the Debtor’s Memorandum of Points and Authorities in Support of Debtor’s

25   Confirmation of Third Amended Chapter 11 Plan of Reorganization Under Chapter 11 of the

26   Bankruptcy Code (Dated April 23, 2020) [Docket No. 657] (the “Confirmation Motion”);

27            (e)      the Declaration of Yueting Jia in Support of Motion for Order (I) Confirming Third

28   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

                                                        3
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44            Desc
                                   Main Document Page 4 of 26


1    Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

2    April 23, 2020) [Docket No. 658];

3             (f)      the Declaration of Matthias Aydt in Support of Motion for Order (I) Confirming Third

4    Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

5    Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

6    April 23, 2020) [Docket No. 659];

7             (g)      the Declaration of Charles Hsieh in Support of Motion for Order (I) Confirming Third

8    Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

9    Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

10   April 23, 2020) [Docket No. 661];

11            (h)      the Declaration of Robert Moon in Support of Motion for Order (I) Confirming Third

12   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

13   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

14   April 23, 2020) [Docket No. 662];

15            (i)      The Official Committee of Unsecured Creditors’ Omnibus Reply to Objections to

16   Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket

17   No. 763];

18            (j)      Declaration of William B. Waldie in Support of the Official Committee of Unsecured

19   Creditors’ Omnibus Reply to Objections to Debtor’s Third Amended Plan of Reorganization Under

20   Chapter 11 of the Bankruptcy Code [Docket No. 764];

21            (k)      Han’s San Jose Hospitality LLC’s Objection to Confirmation of Chapter 11 Plan

22   [Docket No. 714] (the “Han’s Objection”);

23            (l)      Objection of Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. to

24   Confirmation of Debtor’s Third Amended Plan of Reorganization [Docket No. 716] (the “ZZC

25   Management Objection”);

26            (m)      Objection of Liuhuan Shan to Debtor’s Third Amended Plan of Reorganization Under

27   Chapter 11 of the Bankruptcy Code [Docket No. 719] (the “Shan Objection”);

28            (n)      Shanghai Lan Cai Asset Management Co., Ltd.’s Objection to Debtor’s Motion for

                                                         4
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 5 of 26


1    Confirmation of the Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

2    [Docket No. 723] (the “SLC Objection”);

3             (o)      United States Trustee’s Objection to Debtor’s Motion for Confirmation [Docket No.

4    735] (the “UST Objection” and, collectively, with the Han’s Objection, ZZC Management Objection,

5    Shan Objection and SLC Objection, the “Confirmation Motion Objections”);

6             (p)      Notice of Withdrawal and Withdrawal of Objection of Liuhuan Shan to Debtor’s Third

7    Amended Plan of Reorganization [Docket No. 778];

8             (q)      The record compiled in the Chapter 11 Case and all pleadings filed with respect thereto;

9    and

10            (r)      The offers of proof, evidence admitted, and the arguments and representations of

11   counsel at the Confirmation Hearing;

12            And based upon any additional findings made at the Confirmation Hearing and after due

13   deliberation and good cause appearing,

14            IT IS HEREBY ORDERED that:

15            A.       Grant of Relief Sought in Confirmation Motion

16            The relief sought in the Confirmation Motion is granted.

17            B.       Confirmation of the Plan and Approval of Plan Modifications

18            The Plan, along with each of its provisions (whether or not specifically approved herein) and

19   all operative exhibits and schedules thereto, is confirmed in each and every respect pursuant to section

20   1129 of the Bankruptcy Code.

21            The Plan Modifications [Docket No. 780] constitute technical changes or do not materially and

22   adversely affect or change the treatment of any Claims against the Debtor and comply in all respects

23   with section 1127 of the Bankruptcy Code and, consequently, pursuant to Bankruptcy Rule 3019, (i)

24   no other or further disclosure with respect to the Plan Modifications is required under section 1125 of

25   the Bankruptcy Code and (ii) neither resolicitation of votes on the Plan nor affording holders of Claims

26   in the voting classes the opportunity to change a previously cast ballot is required under section 1126

27   of the Bankruptcy Code. Therefore, the Plan Modifications are approved pursuant to Bankruptcy Code

28   section 1127(a) and Bankruptcy Rule 3019(a).

                                                          5
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 6 of 26


1             All documents included in the Plan Supplement are integral to, part of, and incorporated by

2    reference into the Plan. The terms of the Plan, the Plan Supplement, and the exhibits and schedules

3    thereto are incorporated by reference into this Confirmation Order, and the provisions of the Plan and

4    this Confirmation Order are non-severable and mutually dependent. Notwithstanding the foregoing,

5    if there is any direct conflict between the terms of the Plan and the terms of this Confirmation Order,

6    the terms of this Confirmation Order shall control. All Confirmation Motion Objections and other

7    responses to, and statements and comments regarding, the Plan, other than those withdrawn with

8    prejudice in their entirety prior to, or on the record at, the Confirmation Hearing are either (i) resolved

9    or sustained on the terms set forth herein or (ii) overruled.

10            The failure specifically to identify or refer to any particular provision of the Plan or any other

11   agreement in this Confirmation Order shall not diminish or impair the effectiveness of such provision,

12   it being the intent of the Bankruptcy Court that the Plan and all other agreements approved by this

13   Confirmation Order are approved in their entirety.

14            C.       Binding Nature of Plan Terms

15            Notwithstanding any otherwise applicable law, from and after the entry of this Confirmation

16   Order, the terms of the Plan and this Confirmation Order, including the compromises, releases,

17   waivers, discharges and injunctions described in Articles 6.2, 6.6, 11.3, 11.4, 11.5, 11.6, and 11.9 of

18   the Plan, shall be deemed binding upon (i) the Debtor and, from and after the Effective Date, the

19   Reorganized Debtor, (ii) the Creditor Trust and its Trustee, (iii) any and all holders of Claims

20   (irrespective of whether such Claims are Impaired under the Plan or whether the holders of such

21   Claims accepted, rejected or are presumed to have accepted or deemed to have rejected the Plan), (iv)

22   any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtor, and (v)

23   the respective heirs, executors, administrators, successors or assigns, if any, of any of the foregoing,

24   in each case subject to those limitations as set forth in the Plan.

25            D.       General Settlement of Claims

26            In consideration for the Plan distributions, releases, and other benefits provided under the Plan,

27   upon the Effective Date (or such later date as specified in the Plan), the provisions of the Plan

28   constitute a good faith compromise and settlement of all Claims and controversies relating to any

                                                          6
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 7 of 26


1    Allowed Claim or any Plan distribution to be made on account thereof or otherwise resolved under the

2    Plan. The entry of this Confirmation Order constitutes the Court’s approval of the compromise and

3    settlement of all such Claims and controversies, including the Wei Gan Settlement, as well as a finding

4    by the Court that such compromise and settlement is fair, equitable, and reasonable and in the best

5    interests of the Debtor and his Estate.

6             E.       Vesting of Assets in the Reorganized Debtor, Impact of Conversion to Chapter 7

7             On the Effective Date, except as otherwise provided in the Plan, pursuant to sections 1141(b)

8    and 1141(c) of the Bankruptcy Code, all property of the Estate shall vest in the Reorganized Debtor

9    free and clear of all Claims, Liens, encumbrances, charges, and other interests. On and after the

10   Effective Date, (i) the Reorganized Debtor shall be authorized to engage in his existing business or

11   new business and to invest in or acquire assets, and (ii) the Creditor Trust shall be authorized to

12   operate, make Trust distributions, and dispose of Trust Assets, in each case without supervision or

13   approval by the Bankruptcy Court and free from any restrictions of the Bankruptcy Code or the

14   Bankruptcy Rules.

15            Pursuant to LBR 3020-1(b), if the Chapter 11 Case is converted to one under chapter 7 of the

16   Bankruptcy Code, the property of the Reorganized Debtor or of any successor to the Estate under the

17   Plan, that has not been distributed under the Plan shall be vested in the chapter 7 estate, except for

18   property that would have been excluded from the estate if the Chapter 11 Case had always been one

19   under chapter 7, provided, however, that the Trust and the vesting of the Trust Assets in the Trust shall

20   survive any such conversion.

21            F.       DIP Facility Claims

22            On the Effective Date, in exchange for the full and complete settlement, release, and discharge

23   of the Debtor’s obligations under the DIP Facility: (i) the maturity date of the DIP Facility shall be

24   automatically extended for one year from the Effective Date, (ii) all obligations of the Debtor under

25   the DIP Facility shall be assumed by the Trust, payable solely from Trust Assets, (iii) all Liens and

26   security interests on any Collateral transferred to the Trust in accordance with the Trust Agreement

27   shall remain in place as perfected first priority Liens and survive against the Trust, subject only to the

28   Liens securing the Exit Financing, (iv) the interest rate per annum shall be increased to twelve percent

                                                         7
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 8 of 26


1    (12% per annum), and (v) all other Liens and security interests shall be satisfied, discharged, and

2    terminated in full and of no further force and effect.

3             G.       Approval of the Exit Financing

4             This Confirmation Order shall constitute authorization for the Reorganized Debtor and the

5    Trustee on behalf of the Creditor Trust to finalize, execute, deliver, and perform under the Exit

6    Financing, and those documents necessary or appropriate to consummate the transactions

7    contemplated by the Exit Financing and obtain the financing contemplated thereby, including all

8    transactions contemplated thereby, including any and all actions to be taken, undertakings to be made,

9    and obligations to be incurred, fees and expenses paid, and indemnities to be provided, without further

10   notice to or order of the Court, act, or action under applicable law, regulation, order, or rule, or vote,

11   consent, authorization, or approval of any Person. Subject to the occurrence of the Effective Date, the

12   Exit Financing shall constitute the legal, valid, and binding obligations of the Trustee on behalf of the

13   Creditor Trust and shall be enforceable in accordance with its respective terms.

14            The liens contemplated by and related to the Exit Financing and related documents approved

15   and are valid, binding, and enforceable liens on the collateral specified, and with the priorities set

16   forth, in the relevant agreements executed by the Trustee on behalf of the Creditor Trust in connection

17   with the incurrence of the Exit Financing. The pledges, liens, and other security interests granted

18   pursuant to or in connection with the incurrence of the Exit Financing are granted in good faith as an

19   inducement to the lenders and other secured parties thereunder to extend credit thereunder and shall

20   be, and hereby are, deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not

21   otherwise be subject to avoidance, recharacterization, or subordination, and the priorities of such

22   guarantees, mortgages, pledges, liens, and other security interests shall be as set forth in the applicable

23   intercreditor agreement(s) and other definitive documentation executed in connection with the

24   incurrence of the Exit Financing.

25            The Trustee on behalf of the Creditor Trust and the secured parties (and their designees and

26   agents) under the Exit Financing are authorized to make all filings and recordings, and to obtain all

27   governmental approvals and consents necessary to evidence, establish, and perfect such liens and

28   security interests in connection with the Exit Financing under the provisions of the applicable state,

                                                         8
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44              Desc
                                   Main Document Page 9 of 26


1    provincial, federal, or other law (whether domestic or foreign) that would be applicable in the absence

2    of the Plan and this Confirmation Order, and will thereafter cooperate to make all other filings and

3    recordings that otherwise would be necessary under applicable law to give notice of such Liens and

4    security interests to third parties, provided, however, that no secured party shall be authorized or

5    permitted to, and all such secured parties shall not, make any such filing or recording against the

6    Trustee, individually, or against any entity other than the Creditor Trust, as debtor thereunder.

7             On the Effective Date, the Trust Assets shall vest in the Trust free and clear of any and all

8    Liens, claims, encumbrances, contractual restrictions, and other interests. Such Trust Assets shall vest

9    in the Trust without further execution of documents or other action by any nominee or other party with

10   respect to such assets.

11            H.       Appointment of Trustee and Creditor Trust Committee

12            Jeffrey Prol shall be appointed Trustee of the Creditor Trust, and the following shall be

13   appointed to the Creditor Trust Committee:

14                 1. Ping An Bank, Ltd. Beijing Branch;

15                 2. China Minsheng Trust Co., Ltd.;

16                 3. Shanghai Leyu Chuangye Investment Management Center LP; and

17                 4. Jiangyin Hailan Investment Holding Co., Ltd.

18            The Trustee and Creditor Trust Committee shall serve in accordance with the Trust Agreement.

19   The Trustee shall have those powers provided in the Trust Agreement, subject to the approval of the

20   Creditor Trust Committee, as applicable.

21            I.       Approval of the Creditor Trust Agreement

22            This Confirmation Order shall constitute (i) approval of the Creditor Trust Agreement

23   substantially in the form of the creditor trust agreement filed with the Plan Supplement, and all

24   transactions contemplated thereby, including any and all actions to be taken, undertakings to be made,

25   and obligations to be incurred, fees and expenses paid, and indemnities to be provided by the

26   Reorganized Debtor or the Creditor Trust, as applicable, in connection therewith, and (ii) authorization

27   for the Reorganized Debtor and Trustee to finalize, execute, deliver, and perform under those

28   documents necessary or appropriate to consummate the transactions contemplated by the Creditor

                                                        9
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 10 of 26


1    Trust Agreement, without further notice to or order of the Court, act, or action under applicable law,

2    regulation, order, or rule, or vote, consent, authorization, or approval of any Person. Subject to the

3    occurrence of the Effective Date, the Creditor Trust Agreement shall constitute the legal, valid, and

4    binding obligations of the parties thereto and shall be enforceable in accordance with its terms.

5             J.       Cancellation of Liens

6             Except as provided otherwise in the Plan, on the Effective Date and concurrently with the

7    applicable distributions made pursuant to the Plan, all Liens on assets located in the United States that

8    secure any U.S. Secured Claim shall be fully released, settled, discharged, and compromised and all

9    rights, titles, and interests of any holder of such mortgages, deeds of trust, Liens, pledges, or other

10   security interests against any property of the Estate shall revert to the Reorganized Debtor and his

11   successors and assigns, and the holder of such U.S. Secured Claim shall be authorized and directed, at

12   the sole cost and expense of the Reorganized Debtor, to release any Collateral or other property of the

13   Debtor (including any cash collateral and possessory collateral) held by such holder, and to take such

14   actions as may be reasonably requested by the Reorganized Debtor to evidence the release of such

15   Lien, including the execution, delivery, and filing or recording of such releases. The filing of the

16   Confirmation Order with any federal, state, provincial, or local agency or department shall constitute

17   good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

18            K.       Discharge of Claims and Compromise and Settlement of Claims

19            Subject to the occurrence of the Discharge Date as provided below, pursuant to section 1141(d)

20   of the Bankruptcy Code, and except as otherwise specifically provided in the Plan, the distributions,

21   rights, and treatment that are provided in the Plan will be in exchange for, and in complete satisfaction,

22   settlement, discharge, and release of, all Claims against the Debtor of any nature whatsoever, whether

23   known or unknown, or against the assets or properties of the Debtor that arose before the Effective

24   Date. Except as expressly provided in the Plan, on the Discharge Date (and subject to its occurrence),

25   and pursuant to section 1141(d)(5)(A) of the Bankruptcy Code, entry of the Confirmation Order shall

26   be deemed to act as a discharge and release under section 1141(d)(1)(A) of the Bankruptcy Code of

27   all Claims against the Debtor and his assets, arising at any time before the Effective Date, regardless

28   of whether a proof of Claim was filed, whether the Claim is Allowed, or whether the holder of the

                                                        10
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 11 of 26


1    Claim votes to accept the Plan or is entitled to receive a distribution under the Plan; provided, however,

2    that in no event shall occurrence of the Discharge Date discharge the Debtor from any obligations

3    remaining under the Plan as of the Discharge Date. Any default by the Debtor with respect to any

4    Claim that existed immediately prior to or on account of the filing of the Chapter 11 Case shall be

5    deemed cured on the Discharge Date.

6             Except as expressly provided in the Plan, any holder of a discharged Claim will be precluded

7    from asserting against the Debtor or any of his assets any other or further Claim based on any

8    document, instrument, act, omission, transaction, or other activity of any kind or nature that occurred

9    before the Effective Date.

10            The Discharge Date shall occur upon the entry of an order upon the Debtor establishing that:

11   (i) the preconditions to reaching an Effective Date have been satisfied as set forth in Plan Articles 10.1

12   and 10.2 (other than section 10.2(b)); (ii) all Trust Assets have been transferred to the Trust per the

13   Creditor Trust Agreement; and (iii) paragraphs (a), (b), and (c) of the Distribution Waterfall of the

14   Creditor Trust Agreement have been satisfied. The Reorganized Debtor shall file a motion for such

15   discharge with supporting declarations and provide notice thereof per LBR 9013-1. Notwithstanding

16   the foregoing, nothing contained in the Plan or the Confirmation Order shall discharge the Debtor

17   from any debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

18            L.       Releases by the Debtor

19            Article 11.4(a) of the Plan is approved, which provides: Upon the Effective Date, for good

20   and valuable consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual

21   capacity and as debtor in possession, shall be deemed forever to release, waive, and discharge (i) the

22   Estate; (ii) all Persons engaged or retained by the Debtor in connection with the Chapter 11 Case

23   (including in connection with the preparation of and analyses relating to the Disclosure Statement and

24   the Plan); and (iii) any and all advisors, attorneys, actuaries, financial advisors, accountants,

25   investment bankers, agents, professionals, consultants and representatives of each of the foregoing

26   Persons and Entities (whether current or former, in each case in his, her, or its capacity as such), from

27   any and all claims, obligations, suits, judgments, damages, demands, debts, rights, remedies, actions,

28   Causes of Action, and liabilities, whether for tort, fraud, contract, recharacterization, subordination,

                                                        11
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 12 of 26


1    violations of federal or state securities laws (other than the rights of the Debtor or Reorganized Debtor

2    to enforce the terms of the Plan and the contracts, instruments, releases, and other agreements or

3    documents delivered in connection with the Plan), whether liquidated or unliquidated, fixed or

4    contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then-existing or

5    thereafter arising, at law, in equity, or otherwise, based in whole or in part on any act, omission,

6    transaction, event or other occurrence, or circumstances taking place on or before the Effective Date,

7    in any way relating to (a) the Debtor or the Chapter 11 Case; (b) any action or omission of any Released

8    Party with respect to any indebtedness under which the Debtor is or was a borrower or guarantor; (c)

9    any Released Party in any such Released Party’s capacity as an employee, or agent of, or advisor to,

10   or consultant to, the Debtor; (d) the subject matter of, or the transactions or events giving rise to, any

11   Claim that is treated in the Plan; (e) the business or contractual arrangements between the Debtor and

12   any Released Party; (f) the restructuring of Claims before or during the Chapter 11 Case; and (g) the

13   negotiation, formulation, preparation, or dissemination of the Plan (including, for the avoidance of

14   doubt, the Plan Supplement), the Disclosure Statement, or related agreements, instruments, or other

15   documents, other than claims or liabilities arising out of or relating to any act or omission of a Released

16   Party that is determined by a Final Order to have constituted willful misconduct, fraud, or gross

17   negligence. The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the

18   releases and discharges set forth above.

19            Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

20   Bankruptcy Rule 9019, of the releases described in Article 11.4(a) of the Plan by the Debtor, which

21   includes by reference each of the related provisions and definitions contained in the Plan, and further,

22   shall constitute its finding that each release described in Article 11.4(a) of the Plan is: (i) in exchange

23   for the good and valuable consideration provided by the Released Parties, a good faith settlement and

24   compromise of such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair,

25   equitable, and reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) a

26   bar to any of the Releasing Parties asserting any claim, Cause of Action, or liability related thereto, of

27   any kind whatsoever, against any of the Released Parties or their property.

28

                                                         12
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ              Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44            Desc
                                     Main Document Page 13 of 26


1             M.       Releases by Holders of Claims

2                      1.         Releases by Holders of Non-Debt Claims

3             Article 11.4(b) of the Plan is approved, which provides: On the Effective Date, to the

4    maximum extent permitted by applicable law, each Releasing Party, in consideration for the

5    obligations of the Debtor and the Reorganized Debtor under the Plan, and the Trust Interests and Cash

6    and other contracts, instruments, releases, agreements, or documents to be delivered in connection

7    with the Plan, shall be deemed forever to release, waive, and discharge the Released Parties from

8    personal liability in every jurisdiction from any and all claims, obligations, suits, judgments, damages,

9    demands, debts, rights, remedies, actions, Causes of Action, and liabilities whatsoever, including any

10   derivative Claims asserted or assertable on behalf of the Debtor, whether for tort, fraud, contract,

11   recharacterization, subordination, violations of federal or state securities laws or laws of any other

12   jurisdiction or otherwise, whether liquidated or unliquidated, fixed or contingent, matured or

13   unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at law, in

14   equity, or otherwise, based in whole or in part on any act, omission, transaction, event, or other

15   occurrence, or circumstances taking place on or before the Effective Date, in any way relating to (a)

16   the Debtor or the Chapter 11 Case; (b) any action or omission of any Released Party with respect to

17   any indebtedness under which the Debtor is or was a borrower or guarantor; (c) any Released Party in

18   any such Released Party’s capacity as an employee, agent of, or advisor to, or consultant to, the Debtor;

19   (d) the subject matter of, or the transactions or events giving rise to, any Claim that is treated in the

20   Plan; (e) the business or contractual arrangements between the Debtor and any Released Party; (f) the

21   restructuring of Claims before or during the Chapter 11 Case and the solicitation of votes with respect

22   to the Plan; and (g) the negotiation, formulation, preparation, entry into, or dissemination of the Plan

23   (including, for the avoidance of doubt, the Plan Supplement and all documents contained or referred

24   to therein), the Disclosure Statement, or related agreements, instruments, or other documents.

25   Notwithstanding anything contained herein to the contrary, the foregoing release (x) does not release

26   any obligations of any party under the Plan or any document, instrument, or agreement (including

27   those set forth in the Plan Supplement) executed to implement the Plan or (y) shall only apply to

28

                                                         13
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ              Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44             Desc
                                     Main Document Page 14 of 26


1    holders of Non-Debt Claims in their capacity as a holder of a Non-Debt Claim and shall not apply to

2    any other Claims such holder may have.

3             In connection with the releases described in Article 11.4(b) of the Plan, each Releasing Party

4    shall waive all rights conferred by the provisions of section 1542 of the California Civil Code and/or

5    any similar state or federal law. Section 1542 of the California Civil Code provides as follows: “A

6    GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT

7    KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

8    RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED

9    HIS OR HER SETTLEMENT WITH THE DEBTOR.”

10            Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

11   Bankruptcy Rule 9019, of the releases described in Article 11.4(b) of the Plan, which includes by

12   reference each of the related provisions and definitions contained in the Plan, and further, shall

13   constitute its finding that each release described in Article 11.4(b) of the Plan is: (a) in exchange for

14   the good and valuable consideration provided by the Released Parties, a good faith settlement and

15   compromise of such claims; (b) in the best interests of the Debtor and all holders of Claims; (c) fair,

16   equitable, and reasonable; (d) given and made after due notice and opportunity for hearing; and (e) a

17   bar to any of the Releasing Parties asserting any claim, Cause of Action, or liability related thereto, of

18   any kind whatsoever, against any of the Released Parties or their property.

19                     2.         Standstill and Releases by Holders of Allowed Debt Claims, Allowed China
                                  Secured Claims, and Allowed Late Filed Debt Claims
20

21            Article 11.4(c) of the Plan is approved, which provides: To the maximum extent permitted by
22   applicable law, each holder of an Allowed Debt Claim or Allowed China Secured Claim shall agree
23   for a period of four years after the Effective Date (the “Standstill Period”) to not assert any new Causes
24   of Action (x) against the Debtor for personal liability directly or (y) derivatively in its capacity as a
25   creditor of a claim owed solely or jointly by the Debtor (including unwinding or alter ego type claims),
26   in any non-U.S. jurisdiction (collectively, the “YT Claims”); provided, however, that such holder may
27   continue to prosecute any actions commenced prepetition against the Debtor up to judgment and
28   pursue Other Distributions through judicial authorities in the PRC to satisfy such holder’s Debt Claim
                                                          14
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44              Desc
                                   Main Document Page 15 of 26


1    or China Secured Claim through a mechanism that will be mutually agreed to by the parties, including

2    claims against primary obligors solely based on such holder’s contractual agreements with such

3    primary obligors (for the avoidance of doubt, such holder may not bring unwinding or alter ego type

4    claims against such primary obligors); provided further, however, that the Standstill Period shall

5    terminate in the event a Liquidation Event occurs during the Standstill Period. All limitations periods

6    applicable to all YT Claims in any non-U.S. jurisdictions, to the extent not previously expired, shall

7    be tolled for the duration of the Standstill Period.

8             Each holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed

9    Debt Claim shall, within ninety (90) days after the later to occur of (a) the Effective Date and (b) the

10   date such Debt Claim, China Secured Claim, or Late Filed Debt Claim becomes Allowed, (i) take the

11   steps and provide the documents described in the Trust Agreement to notify the applicable court or

12   courts in the PRC (the “Chinese Courts”) that (A) the Debtor and such holder and (B) if applicable,

13   the KCBI Claimant and the applicable Key China Business Individual have reached a settlement

14   agreement that is embodied in and has been implemented through the Plan and request that the Chinese

15   Courts remove the Debtor from the List of Dishonest Judgment Debtors (the “China Debtor List”) and

16   lift any consumption or travel restrictions (the “China Restrictions”), as applicable, and (ii) refrain

17   from taking any action during the Standstill Period to cause (A) the Debtor or (B) if applicable, the

18   Key China Business Individual to be reinstated on the China Debtor List or be subject to the China

19   Restrictions (the “China Debtor List Covenant”).

20            As a condition to receiving Plan Distributions (including Trust Distributions), each holder of

21   an Allowed Debt Claim (including the holder of an Allowed China Secured Claim treated as an

22   Allowed Debt Claim pursuant to Article 4.3 of the Plan), Allowed China Secured Claim, or Allowed

23   Late Filed Debt Claim shall provide the Compliance Certificate to the Trustee within ninety (90) days

24   after the date all or any portion of such Debt Claim, China Secured Claim, or Late Filed Debt Claim

25   becomes Allowed that certifies (a) such holder’s compliance with the China Debtor List Covenant, (b)

26   such holder’s compliance with the Standstill Period and that such holder has not initiated, and will not

27   initiate, any YT Claims during the Standstill Period, (c) if the Liability Release Date has occurred, the

28   release of the YT Claims, and (d) if applicable, such holder’s compliance with Article 6.6 of the Plan

                                                            15
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 16 of 26


1    and the release of Wei Gan’s personal liability pursuant to the Wei Gan Settlement and withdrawal or

2    dismissal of action as necessary to effect that release in accordance with Article 6.6 of the Plan. If the

3    holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt Claim

4    fails to submit the Compliance Certificate, submits a Compliance Certificate containing falsified

5    information, or breaches the Compliance Certificate, such holder shall forfeit its Plan Distributions

6    (including any Trust Interests) and such Plan Distributions shall revert to the Trust for the ratable

7    benefit of holders of Allowed Debt Claims and the Reorganized Debtor pursuant to the Distribution

8    Trust Waterfall.

9             Subject to approval of the applicable KCBI Settlement, before any Trust Distributions are

10   made to an applicable KCBI Claimant, such claimant shall provide a Compliance Certificate that

11   certifies such claimant’s compliance with the China Debtor List Covenant with respect to the

12   applicable Key China Business Individual.

13            Upon the earlier of a holder of an Allowed Debt Claim (including the holder of an Allowed

14   China Secured Claim treated as an Allowed Debt Claim pursuant to Article 4.3 of the Plan) receiving

15   (a) Trust Distributions that, in the aggregate, are equal to 40% of its Debt Claim Allocation Amount

16   and (b) Trust Distributions and Other Distributions (from enforcement or other actions) that, in the

17   aggregate, are equal to 100% of its Debt Claim Allocation Amount (the date upon which the foregoing

18   condition occurs is the “Liability Release Date”), such holder (i) shall be deemed to have released the

19   YT Claims on account of such Debt Claim in every jurisdiction and (ii) agrees that it shall not assert

20   any new, or continue to prosecute any existing, YT Claims related to such Debt Claim in every

21   jurisdiction; provided, however, that the foregoing release shall not release, waive, or otherwise impact

22   the rights of such holder to receive further Trust Distributions or to pursue and receive Other

23   Distributions through a mechanism that will be mutually agreed to by the parties; provided further,

24   however, that if an Allowed China Secured Claim is satisfied in full prior to the initial Trust

25   Distribution Date, on the date thereof, the holder of such China Secured Claim (A) shall be deemed to

26   have released the YT Claims on account of such China Secured Claim in every jurisdiction and (B)

27   agrees that it shall not assert any new, or continue to prosecute any existing, YT Claims related to such

28   China Secured Claim in every jurisdiction.

                                                        16
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44              Desc
                                   Main Document Page 17 of 26


1             Each holder of an Allowed Late Filed Debt Claim, on the date of allowance of such Late Filed

2    Debt Claim (a) shall be deemed to have released the YT Claims on account of such Late Filed Debt

3    Claim in every jurisdiction and (b) agrees that it shall not assert any new, or continue to prosecute any

4    existing, YT Claims related to such Late Filed Debt Claim in every jurisdiction.

5             Within ninety (90) days after the (a) applicable Liability Release Date with respect to Allowed

6    Debt Claims (including Allowed China Secured Claims treated as Allowed Debt Claims pursuant to

7    Article 4.3 of the Plan), (b) the date of satisfaction in full of an Allowed China Secured Claim and, if

8    applicable, the occurrence of the Liability Release Date with respect to any Deficiency Claim on

9    account of such Allowed China Secured Claim, or (c) the date of allowance of a Late Filed Debt Claim,

10   each holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt

11   Claim shall (as a condition to receiving further Trust Distributions, including any Trust Distributions

12   upon the termination or dissolution of the Trust) (i) withdraw or retract any litigations, enforcement

13   actions, arbitrations, and any other proceedings against the Debtor from the courts and judicial

14   authorities in all jurisdictions, including, but not limited to, the Chinese Courts, or confirm with the

15   judicial authorities that the Debtor has settled all of his debt obligations or legal responsibilities to

16   such holder and (ii) file and execute any documents requested by the Debtor to evidence the above

17   release. The Debtor reserves all rights to seek enforcement by the Chinese judicial authorities of the

18   rights provided herein.

19            Subject to approval of the applicable KCBI Settlement, upon the Liability Release Date, each

20   applicable KCBI Claimant shall release the applicable Key China Business Individual of his or her

21   guaranty obligations on behalf of the Debtor.

22            In connection with the releases described in Article 11.4(c) of the Plan, each holder of an

23   Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt Claim shall waive

24   all rights conferred by the provisions of section 1542 of the California Civil Code and/or any similar

25   state or federal law. Section 1542 of the California Civil Code provides as follows: “A GENERAL

26   RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

27   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,

28

                                                        17
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 18 of 26


1    WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER

2    SETTLEMENT WITH THE DEBTOR.”

3             Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

4    Bankruptcy Rule 9019, of the releases described in Article 11.4(c) of the Plan, which includes by

5    reference each of the related provisions and definitions contained in the Plan, and further, shall

6    constitute its finding that each release described in Article 11.4(c) of the Plan is: (a) in exchange for

7    the good and valuable consideration provided by the Debtor and Reorganized Debtor, a good faith

8    settlement and compromise of such claims; (b) in the best interests of the Debtor and all holders of

9    Claims; (c) fair, equitable, and reasonable; (d) given and made after due notice and opportunity for

10   hearing; and (e) except as otherwise provided in the Plan, a bar to any holder of an Allowed Debt

11   Claim or Allowed Late Filed Debt Claim asserting any Claim, Cause of Action, or liability related

12   thereto, of any kind whatsoever, against the Debtor or Reorganized Debtor.

13            N.       Exculpation and Limitation of Liability

14            Article 11.5 of the Plan is approved, which provides: None of the Debtor or Reorganized

15   Debtor, or the direct or indirect affiliates, employees, advisors, attorneys, financial advisors,

16   accountants, investment bankers, agents, consultants, or other professionals (whether current or

17   former, in each case, in his, her, or its capacity as such) of the Debtor or the Reorganized Debtor, or

18   the Released Parties shall have or incur any liability to, or be subject to any right of action by, any

19   holder of a Claim, or any other party in interest in the Chapter 11 Case, or any of their respective

20   agents, employees, representatives, financial advisors, attorneys or agents acting in such capacity, or

21   direct or indirect affiliates, or any of their successors or assigns, for any act or omission in connection

22   with, relating to, or arising out of, the Chapter 11 Case, formulation, negotiation, preparation,

23   dissemination, confirmation, solicitation, implementation, or administration of the Plan, the Plan

24   Supplement and all documents contained or referred to therein, the Disclosure Statement, any contract,

25   instrument, release or other agreement or document created or entered into in connection with the Plan,

26   or any other pre- or postpetition act taken or omitted to be taken in connection with or in contemplation

27   of the restructuring of the Debtor or confirming or consummating the Plan (including the distribution

28   of any property under the Plan); provided, however, that the foregoing provisions of Article 11.5 of

                                                         18
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 19 of 26


1    the Plan shall have no effect on the liability of any Person or Entity that results from any such act or

2    omission that is determined by a Final Order to have constituted willful misconduct, fraud, or gross

3    negligence and shall not impact the right of any holder of a Claim, or any other party to enforce the

4    terms of the Plan and the contracts, instruments, releases, and other agreements or documents delivered

5    in connection with the Plan. Without limiting the generality of the foregoing, the Debtor and the

6    Debtor’s direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,

7    investment bankers, agents, consultants, and other professionals (whether current or former, in each

8    case, in his, her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the

9    advice of counsel with respect to their duties and responsibilities under the Plan. The exculpated

10   parties have participated in good faith and in compliance with the applicable provisions of the

11   Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to the Plan,

12   and, therefore, are not, and on account of such distributions shall not be, liable at any time for the

13   violation of any applicable law, rule, or regulation governing the solicitation of acceptances or

14   rejections of the Plan or such distributions made pursuant to the Plan. This exculpation shall be in

15   addition to, and not in limitation of, all other releases, indemnities, exculpations, and any other

16   applicable law or rules protecting such exculpating parties from liability.

17            O.       Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code

18            Article 11.9 of the Plan is approved, which provides: Without limiting any other applicable

19   provisions of, or releases contained in, the Plan, each of the Debtor, the Reorganized Debtor, their

20   respective successors, assigns, and representatives, and any and all other entities who may purport to

21   assert any claim or Cause of Action, directly or derivatively, by, through, for, or because of the

22   foregoing entities, hereby irrevocably and unconditionally release, waive, and discharge any and all

23   claims or Causes of Action that they have, had, or may have that are based on section 544, 547, 548,

24   549, and 550 of the Bankruptcy Code and analogous non-bankruptcy law for all purposes; provided,

25   however, that notwithstanding this or any other provision of the Plan, in the event the Trustee (with

26   the approval of the Creditor Trust Committee as set forth in the Trust Agreement) determines that it

27   has reasonable and good-faith evidence that (i) an asset, other than any of the Seized China Assets or

28   assets subject to seizure in China, was property of the Debtor as of the Petition Date but was not

                                                         19
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 20 of 26


1    disclosed by a document or testimony in his capacity as a chapter 11 debtor during the Chapter 11

2    Case, including, without limitation, in any disclosure statement, schedules, statements of financial

3    affairs, section 341 meeting of creditors, confidential depositions, and materials posted in the creditor

4    data room (the “Chapter 11 Disclosures”), provided that the Declarations shall supersede the Chapter

5    11 Disclosures, the Trustee may pursue an action for turnover of such asset under section 542 of the

6    Bankruptcy Code through the Plan Arbitration Procedures; or (ii) the Debtor was the transferor of a

7    transfer avoidable pursuant to section 548(a)(1)(A) of the Bankruptcy Code, the Trustee may pursue

8    an action to avoid and recover such transfer pursuant to sections 548(a)(1)(A) and 550 of the

9    Bankruptcy Code, as applicable, through the Plan Arbitration Procedures, provided that such transfer

10   did not arise out of any transaction or occurrence disclosed in the Chapter 11 Disclosures, provided

11   further that the Declarations shall supersede the Chapter 11 Disclosures (collectively, (i) and (ii) are

12   the “Bankruptcy Actions”).

13            P.       Injunction Against Interference with the Plan

14            Article 11.6(b) of the Plan is approved, which provides: Upon entry of the Confirmation Order,

15   all holders of Claims and their respective current and former employees, agents, officers, directors,

16   principals, and direct and indirect affiliates shall be enjoined from taking any actions to interfere with

17   the implementation or consummation of the Plan. Each holder of an Allowed Claim, by accepting, or

18   being eligible to accept, distributions under or reinstatement of such Claim, as applicable, pursuant to

19   the Plan, shall be deemed to have consented to the injunction provisions set forth in Article 11.6 of the

20   Plan.

21            Q.       Approval of Wei Gan Settlement

22            Article 6.6 of the Plan is approved, which provides: Pursuant to Bankruptcy Rule 9019, the

23   Debtor, Wei Gan, and the Committee have settled all Claims of the Debtor’s wife, Wei Gan, against

24   the Debtor and all of the Debtor’s claims against Wei Gan (the “Wei Gan Settlement”); provided,

25   however, that pursuant to the divorce proceeding pending in the People’s Court of Chaoyang District,

26   Beijing, China Wei Gan and the Debtor’s three minor children may be awarded child support (the

27   “Wei Gan Domestic Support Obligations”), which obligations shall be satisfied in accordance with

28   Article 2.4 of the Plan. In exchange for, and subject to (i) a Cash contribution from Wei Gan in the

                                                        20
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ              Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44           Desc
                                     Main Document Page 21 of 26


1    amount of $1,000,000 to the Trust on the Effective Date, which shall constitute Trust Assets (the

2    “Effective Date Wei Gan Payment”), (ii) a Cash payment of $250,000 to the Trust no later than ninety

3    (90) days after the Effective Date (the “Second Wei Gan Payment”), (iii) Wei Gan’s agreement not to

4    assert any other prepetition or postpetition Claims against the Debtor (excluding the Wei Gan

5    Domestic Support Obligations) or the Trust, and (iv) execution of the Wei Gan Declaration, the

6    following shall occur:

7                      (i)        Upon the Effective Date Wei Gan Payment, (a) the China Debtor Covenant

8    shall apply to Wei Gan; and (b) Wei Gan’s alleged Debt Claim against the Debtor [Claim No.

9    20004] shall be treated as an Allowed Debt Claim in the amount of $250,000,000.

10                     (ii)       Upon the Second Wei Gan Payment, (the date upon which the foregoing

11   condition occurs is the “Wei Gan Liability Release Date”), each holder of an (a) Allowed Late Filed

12   Debt Claim, on the date of allowance of such Late Filed Debt Claim or (b) Allowed Debt Claim (i)

13   shall (as a condition to receiving further Trust Distributions, including any Trust Distributions upon

14   the termination or dissolution of the Trust) release any Causes of Action against Wei Gan for personal

15   liability or derivatively in its capacity as a creditor of a claim owed solely or jointly by Wei Gan

16   (including unwinding or alter ego type claims) in any jurisdiction (the “Wei Gan Claims”) on account

17   of such Debt Claim or Late Filed Debt Claim to the maximum extent permitted by applicable law,

18   (ii) agrees that it shall not assert any new, or continue to prosecute any existing, Wei Gan Claims

19   related to such Debt Claim or Late Filed Debt Claim in every jurisdiction, and (iii) submit a

20   Compliance Certificate within ninety (90) days of any holder having an Allowed Claim certifying her

21   release according to the Plan. For the avoidance of doubt, the holder of an Allowed Claim who submits

22   a Compliance Certificate will release the Wei Gan Claims and will be subject to the discharge of all

23   Claims against the Debtor that holders of Claims may seek to assert against Wei Gan, pursuant to

24   sections 1141 and 524 of the Bankruptcy Code. Holders of Allowed Claims who do not submit a

25   Compliance Certificate will not be entitled to Trust Distributions and will only be subject to discharge

26   pursuant to sections 1141 and 524 of the Bankruptcy Code.

27            Within ninety (90) days after the Wei Gan Liability Release Date with respect to an Allowed

28   Debt Claim or the date of allowance of an Allowed Late Filed Debt Claim, each holder of an Allowed

                                                          21
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44              Desc
                                   Main Document Page 22 of 26


1    Debt Claim or Allowed Late Filed Debt Claim shall (as a condition to receiving further Trust

2    Distributions, including any Trust Distributions upon the termination or dissolution of the Trust)

3    (i) withdraw or retract any litigations, enforcement actions, arbitrations, and any other proceedings

4    against Wei Gan from the courts and judicial authorities in all jurisdictions, including, but not limited

5    to, the Chinese Courts, or confirm with the judicial authorities that Wei Gan has settled all of her debt

6    obligations or legal responsibilities to such holder and (ii) file and execute any documents requested

7    by Wei Gan to evidence the above release. Wei Gan reserves all rights to seek enforcement by the

8    Chinese judicial authorities of the rights provided herein.

9             In connection with the releases described in Article 6.6 of the Plan, each holder of an

10   Allowed Debt Claim and/or Allowed Late Filed Debt Claim shall waive all rights conferred by

11   the provisions of section 1542 of the California Civil Code and/or any similar state or federal

12   law. Section 1542 of the California Civil Code provides as follows: “A GENERAL RELEASE

13   DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

14   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

15   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY

16   AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

17            Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,

18   pursuant to Bankruptcy Rule 9019, of the releases described in Article 6.6, which includes by

19   reference each of the related provisions and definitions contained in the Plan, and further, shall

20   constitute its finding that each release described in Article 6.6 is: (i) in exchange for the good

21   and valuable consideration provided by Wei Gan, a good faith settlement and compromise of

22   such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair, equitable,

23   and reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) except

24   as otherwise provided in the Plan, a bar to any holder of an Allowed Debt Claim or Allowed

25   Late Filed Debt Claim asserting any Claim, Cause of Action, or liability related thereto, of any

26   kind whatsoever, against Wei Gan.

27

28

                                                        22
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44               Desc
                                   Main Document Page 23 of 26


1             R.       Assumption of Contracts and Leases

2             As of and subject to the occurrence of the Effective Date and the payment of any applicable

3    Cure Amount, all executory contracts and unexpired leases of the Debtor listed on Schedule B to the

4    Plan (including any supplement to Schedule B included in the Plan Supplement) shall be deemed

5    assumed except that: (i) any executory contracts and unexpired leases that previously have been

6    assumed or rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in

7    such Final Order; (ii) any executory contracts and unexpired leases listed on the Schedule of Rejected

8    Contracts and Leases, shall be deemed rejected as of the Effective Date; and (iii) all executory

9    contracts and unexpired leases that are the subject of a separate motion to assume or reject under

10   section 365 of the Bankruptcy Code pending on the Effective Date shall be treated as provided for in

11   the Final Order resolving such motion. Unless otherwise agreed by the Debtor, any party to an

12   Assumed Contract that did not timely file an objection to the cure amount set forth in the Cure

13   Schedule is deemed to have consented to such cure amount (the “Accepted Cure Amount”) and waived

14   any and all rights to challenge the Accepted Cure Amount and the assumption of the Assumed

15   Contract. For the avoidance of doubt, no cure amounts on account of any Assumed Contracts shall

16   constitute claims against the Creditor Trust or be payable from Trust Assets.

17            Unless otherwise provided in the Plan, each executory contract and unexpired lease that is

18   assumed shall include all modifications, amendments, supplements, restatements, or other agreements

19   that in any manner affect such executory contract or unexpired lease, including all easements, licenses,

20   permits, rights, privileges, immunities, options, rights of first refusal, and any other interests, unless

21   any of the foregoing agreements has been previously terminated or is otherwise not in effect.

22   Modifications, amendments, supplements, and restatements to prepetition executory contracts or

23   unexpired leases that have been executed by the Reorganized Debtor during the Chapter 11 Case shall

24   not be deemed to alter the prepetition nature of the executory contract or unexpired lease.

25            S.       Authorization to Consummate

26            The Debtor is authorized to consummate the Plan at any time after the entry of this

27   Confirmation Order subject to the satisfaction or waiver (with the consent of the applicable parties and

28

                                                        23
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ              Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                 Desc
                                     Main Document Page 24 of 26


1    in accordance with Article 10.3 of the Plan) of the conditions precedent to the Effective Date set forth

2    in Article 10.2 of the Plan, other than as set forth in section 10.2(b).

3             T.       No Special Charges Due, Notice of Effective Date and Post-Confirmation
                       Requirements
4

5                      1.         No Special Charges Due

6             Pursuant to LBR 3020-1(a), as set forth in the Notice to Pay Court Costs Due [Docket No.

7    782], no special charges are due to the Clerk’s Office.

8                      2.         Notice of Effective Date

9             As required by the Post-Confirmation Hearing Order, the Debtor shall file and cause to be

10   served on all creditors a Notice of Effective Date upon the occurrence of the Effective Date. The

11   Notice of Effective Date shall provide notice of the Administrative Claims Bar Date, the date for

12   Professionals to file final fee applications, and the bar date for Claims arising from the rejection of

13   Executory Contracts.

14                     3.         Post-Confirmation Requirements

15            No later than October 1, 2020, the Reorganized Debtor shall file a status report in accordance

16   with LBR 3020-1(b) explaining what progress has been made toward consummation of the confirmed

17   plan of reorganization. The status report shall be served on the United States Trustee, the 20 largest

18   unsecured creditors, and those parties who have requested special notice, and contain the information

19   required by the Court’s “Instructions for Filing First Status Report Regarding Consummation of

20   Confirmed Plan.”3 Further reports shall be filed as ordered by the court. A post-confirmation status

21   conference will be held on October 29, 2020, at 9:30 a.m.

22            U.       Retention of Jurisdiction

23            Notwithstanding the entry of this Confirmation Order and the occurrence of the Effective Date,

24   except to the extent set forth in Articles 6.2 and 11.9 of the Plan with respect to matters subject to the

25   Plan Arbitration Procedures, the Bankruptcy Court shall retain exclusive jurisdiction over all matters

26   arising out of, or related to, the Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of

27   the Bankruptcy Code, including those matters set forth in Article XII of the Plan.

28
     3
         https://www.cacb.uscourts.gov/sites/cacb/files/documents/judges/instructions/VZ_STATUSREPORTPLAN.pdf
                                                             24
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44                Desc
                                   Main Document Page 25 of 26


1             V.       Dissolution of Committee

2             Article 13.5 of the Plan is approved, which provides: On the Effective Date, any statutory

3    committee(s) appointed in the Chapter 11 Case, including the Committee, shall dissolve, and the

4    members thereof shall be released and discharged from all rights and duties arising from, or related to,

5    the Chapter 11 Case. The Reorganized Debtor shall not be responsible for paying any fees and

6    expenses incurred after the Effective Date, if any, by the Professionals retained by any such committee,

7    other than for the reasonable fees and expenses for the services authorized to be provided pursuant to

8    Article 13.5 of the Plan.

9             W.       Shan Objection Resolution

10            As set forth in the record of the Confirmation Hearing, the Shan Objection was withdrawn in

11   exchange for the Debtor’s agreement to include the following resolution in this Order: Consistent

12   with the Debtor’s fiduciary responsibilities to his creditors, the Debtor agrees that, prior to the

13   Effective Date, Ms. Liuhuan Shan’s Claims shall be subject to review and objection by any party in

14   interest (as contemplated by the Bankruptcy Code), but not including the Debtor, and, after the

15   Effective Date, notwithstanding section 8.1 of the Plan, the right to object to Ms. Shan’s Claims shall

16   vest exclusively with the Trust, and not the Debtor or Reorganized Debtor, for a period of 180 days

17   after the Effective Date, as set forth in section 8.1 of the Plan, as may be extended from time to time

18   by further order of the Bankruptcy Court.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                         25
     DOCS_LA:329881.4 46353/002
 Case 2:19-bk-24804-VZ            Doc 810 Filed 06/05/20 Entered 06/05/20 16:48:44           Desc
                                   Main Document Page 26 of 26


1             X.       Final Order

2             This Confirmation Order is a Final Order and the period in which an appeal or any motion

3    seeking to stay or alter the effectiveness hereof must be filed shall commence upon entry hereof.

4

5                                                        ###

6

7

8
9

10

11

12

13

14
15

16

17
18

19

20

21

22

23
24
       Date: June 5, 2020
25

26

27

28

                                                      26
     DOCS_LA:329881.4 46353/002
